IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

RODERICK KENNETH WIMS,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-5402

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed December 18, 2014.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Roderick Kenneth Wims, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

LEWIS, C.J., VAN NORTWICK and ROWE, JJ., CONCUR.